            Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 1 of 6




                   INSTITUTE FOR CONSTITUTIONAL ADVOCACY AND PROTECTION
                             GEORGETOWN UNIVERSITY LAW CENTER


                                                                            May 29, 2020
The Honorable Paul W. Grimm
United States District Court for the District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, MD 20770
          Re: R.V., et al., v. Mnuchin, et al., 8:20-CV-1148-PWG (D. Md.)
Dear Judge Grimm,
         The Coronavirus Aid, Relief, and Economic Security (CARES) Act has provided immediate
means-tested financial assistance to tens of millions of Americans grappling with the economic
fallout from the coronavirus pandemic. This case challenges the discriminatory denial of that
assistance to one subset of U.S. citizens: children with one or more parents who are undocumented
immigrants. This disparate treatment—which punishes children for their parents’ status—lacks any
substantial relation to an important government interest and, consequently, violates the equal
protection component of the Fifth Amendment.
        As explained below, the grounds for dismissal that Defendants have asserted lack merit, and
this case should proceed to summary judgment motion practice.
I.      The CARES Act’s Structure and Plaintiffs’ Claims
         Section 2201(a) of the CARES Act, codified at 26 U.S.C. § 6428, uses the federal tax
infrastructure to provides means-tested financial assistance, termed “economic impact payments”
(EIPs), of up to $1,200 for adults and $500 for children where certain prerequisites are met. First,
the tax filer’s income must fall below a statutory threshold. Id. § 6428(c). Second, adults must be
“eligible,” meaning not a dependent of another person and either a citizen or a resident alien—
where residency is defined by durational presence in the United States, not lawful status. Id.
§§ 6428(d), § 7701(b)). Third, children must “qualify[]” in order to receive the additional benefit
through a tax-filing parent. Id. § 6428(a)(2). This means that the child must be under age 17, not
depend primarily on herself for support, and reside with the tax-filing parent. Id. § 24(c). A tax filer
can satisfy these requirements in calendar year 2020 based on her 2019 or 2018 tax return, id.
§ 6428(f), or in calendar year 2021 based on her 2020 tax return, id. § 6428(a).1
         In addition, the CARES Act imposes a hurdle on top of these requirements that is unrelated
to need. Section 6428(g) requires that, to receive an EIP—including the portion earmarked for
children—an eligible individual must include on her tax return a social security number (SSN) issued
“to a citizen of the United States,” to a lawful permanent resident (LPR), or to a noncitizen who is
not an LPR but has work authorization. Id. §§ 6428(a)(2), 24(h)(7). Undocumented immigrants
cannot obtain an SSN and instead use an “individual taxpayer identification number” (ITIN) to file



1
 Thus, a person entitled to an EIP now can lose that entitlement due to a change in income or a
child aging out if forced to wait—as Defendants assert is proper—until 2021 to file a claim.
Plaintiffs are considering amending the complaint to add such a plaintiff.



     600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
           Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 2 of 6                                    2




taxes. This means that “qualifying” U.S. citizen children, even if they have valid SSNs, are denied the
benefits of the $500 EIP for children if their parents are undocumented. Id. § 6428(g)(1)(A).
        Plaintiffs are seven U.S. citizen children and their parents. Citizen Children Plaintiffs have
not received the benefit of the $500 payments intended for children because one or more of their
parents are undocumented. They seek an injunction prohibiting Defendants from enforcing this
discriminatory policy and a declaration that it is unlawful, or, in the alternative, damages. Also in the
alternative, Parent Plaintiffs seek damages on their children’s behalf.
II.    Section 6428 Discriminates Against Citizen Children Plaintiffs
        Defendants argue that Plaintiffs have failed to state a claim on the merits because § 6428
does not create an alienage classification and, even if it does, the classification survives rational-basis
review. Defendants are wrong at each step.
          The SSN requirement is an obvious proxy intended to exclude undocumented immigrants.
Defendants do not contest that facial discrimination can be effectuated through a proxy. Defs.’ Ltr.
at 4; see also, e.g., Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 272 (1979) (“a classification that is
ostensibly neutral but is an obvious pretext for racial discrimination” is “presumptively invalid”).
Nor do they dispute that the SSN requirement efficiently excludes undocumented immigrants. And
for good reason. Undocumented immigrants cannot obtain an SSN, 20 C.F.R. § 422.104 (delineating
“who can be assigned a social security number”), and must use an ITIN instead. 26 C.F.R.
§ 301.6109-1(d)(3). Undocumented immigrants thus make up the “vast majority” of ITIN holders.2
        Defendants claim that § 6428’s SSN requirement is not a proxy, but a classification based on
the policy choice to provide EIPs based on work authorization. This characterization does not
withstand scrutiny. First, the CARES Act does not require a person to have earned income to
receive an EIP, so any purported policy distinction based on work authorization has no relationship
to the CARES Act’s goals of providing emergency cash assistance for basic life necessities while
injecting cash flow into the economy. This distinguishes § 6428’s use of SSNs from that of the
Earned Income Tax Credit and the 2008 stimulus package, to which Defendants compare it.3 Second,
the CARES Act provides benefits for children only if the children do not support themselves. The
Act’s requirement that children receiving assistance have an SSN therefore makes little sense if its
purpose is to ensure work authorization. Third, although the CARES Act generally provides EIPs to
married couples filing jointly only where both spouses have SSNs (thus denying the benefit to
mixed-status couples who file jointly), it grants an exception—unrelated to work authorization but
focused on helping a favored group—if one spouse serves in the military. 26 U.S.C. § 6428(g)(3).


2
  Laura E. Hill & Hans P. Johnson, Public Policy Inst. of Cal., Unauthorized Immigrants in California 11
(2011), available at https://perma.cc/TX46-YAXM. The other ITIN holders generally include people
who are ineligible for EIPs because they are not “resident aliens” under § 6428(d). Regardless, a
proxy need not be a perfect one-to-one fit. See McWright v. Alexander, 982 F.2d 222, 228 (7th Cir.
1992) (gray hair can be a proxy for age because “the ‘fit’ . . . is sufficiently close that they would form
the same basis for invidious classification”).
3
  Defendants also compare the requirement to one used in the Aid to Families with Dependent
Children program discussed in McElrath v. Califano, 615 F.2d 434 (7th Cir. 1980). That program pre-
dated the existence of ITINs, and the replacement program, Temporary Assistance for Needy
Families (TANF), allows U.S. citizen children to receive benefits even if their parents are
undocumented. See TANF, 64 Fed. Reg. 17720-01, at 17740.



    600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
           Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 3 of 6                                      3




These inconsistencies, along with the reality that undocumented immigrants cannot obtain SSNs,
demonstrate that the requirement serves as an intentional proxy for undocumented status.4
         Moreover, this case does not challenge just § 6428’s alienage classification, for which
Defendants assert that rational-basis scrutiny applies. Rather, it challenges the imposition of this
classification on citizen children. Although children like Plaintiffs must independently “qualify” for
an additional $500 to be disbursed and must have their own SSN, they are nonetheless denied the
benefit of that assistance because their parents are undocumented. In this way, the CARES Act
discriminates against children based on their parents’ status.
          The Supreme Court has recognized that “[b]urden[ing] . . . children for the sake of punishing
the illicit” status of their parents “is illogical and unjust.” Clark v. Jeter, 486 U.S. 456, 461 (1988). To
protect against the unwarranted effects of such discrimination, laws that classify children based on
their parents’ status are subject to heightened scrutiny, i.e., the classification must be substantially
related to advancing an important government interest. Id.; Lewis v. Thompson, 252 F.3d 567, 591 (2d
Cir. 2001) (heightened scrutiny applied to exclusion of citizen children of undocumented mothers
from automatic Medicaid enrollment).
        The CARES Act’s blanket exclusion of U.S. citizen children of undocumented parents does
not survive heightened scrutiny. Aside from the circular desire to exclude “statutorily ineligible
individuals,” the only justifications that Defendants offer are “the efficient and accurate
implementation of the CARES Act” and the reduction of “fraud and abuse.” Defs.’ Ltr. 5. Notably,
these have nothing to do with “work authorization.” In any event, the purported necessity that all
members of a family unit possess an SSN to ensure efficiency and prevent fraud is belied by
Congress’s extension of EIPs to SSN holders who file taxes separately from their ITIN-holding
spouses; to SSN holders whose children lack an SSN; and to military families when one spouse lacks
an SSN. 26 U.S.C. § 6428(g).
         Indeed, Defendants’ justifications are too conclusory to survive even rational-basis review.
Defendants provide no explanation for how excluding ITIN holders reduces fraud or leads to
greater efficiency, let alone explain how those interests are furthered by excluding the U.S. citizen
children of ITIN holders, which is the actual discrimination that must be justified in this case. Cf.
Jimenez v. Weinberger, 417 U.S. 628, 636 (1974) (blanket exclusion of illegitimate children not
“reasonably related to” “prevention of spurious claims” when it defeated statutory purpose of
“provid[ing] for dependents”).
III. Plaintiffs Have Standing
           Defendants argue that Citizen Children Plaintiffs lack an injury-in-fact because the CARES
Act distributes financial assistance in the first instance to Parent Plaintiffs. But a person need not be
the immediate recipient of a government benefit to have Article III standing to challenge its denial.
See, e.g., Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252 (1977). In Arlington Heights, for
example, a housing developer’s rezoning application was denied for discriminatory reasons. The
Court found that an individual who lived in a nearby city had standing to challenge the denial
because it deprived him of the “opportunity” to seek to live in the not-yet-constructed housing. Id.
at 264 (citing Warth v. Seldin, 422 U.S. 490, 505 (1975)); see also, e.g., W. Va. Ass’n of Cmty. Health Ctrs.,
Inc. v. Heckler, 734 F.2d 1570, 1574 (D.C. Cir. 1984) (health center had standing to challenge denial

4
  Defendants observe that “[m]any non-U.S. citizens have an SSN,” Defs.’ Ltr. at 4, but the Supreme
Court has held that discrimination against a subclass of noncitizens still creates an alienage
classification. Nyquist v. Mauclet, 432 U.S. 1, 7-9 (1977).



    600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
          Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 4 of 6                                      4




of funding to West Virginia because, if funding were increased, center would have an “opportunity
to compete” for it).
        Citizen Children Plaintiffs’ injury here is even more concrete. They are not merely losing the
“opportunity” to apply for emergency assistance; they are losing the actual benefits earmarked for
children that they otherwise would have enjoyed were it not for their parent’s undocumented status.
This denial leaves them without access to funds that could be used to obtain food, stabilize their
housing situation, and increase their ability to participate in online learning while schools are closed.
Compl. ¶¶ 51-54. The child support cases Defendants cite as contrary authority, Defs.’ Ltr. at 3,
address who may seek child support under state law; they do not even mention Article III’s injury-in-
fact requirement.
          Defendants also broadly assert that courts “generally do not permit litigating the tax liability
of others.” Defs.’ Ltr. at 3. Setting aside that this case is about financial assistance, not “tax liability,”
see infra at 5, each case Defendants cite involved an attenuated chain of causation that made redress
of the plaintiffs’ injuries speculative. E.g., Ass’n of Am. Physicians & Surgeons, Inc. v. Koskinen, 768 F.3d
640, 642 (7th Cir. 2014) (rejecting claim of standing based on “a long, intermediated chain of
effects” dependent on the “market economy”). The chain of causation here is far more direct, and
redress is certain. Compl. ¶¶ 14-24.
         Finally, Defendants attack Parent Plaintiffs’ “prudential or statutory standing” on the ground
that their claim for damages depends on their children’s rights. Defs.’ Ltr. at 3. A party can proceed
based on such “third-party standing” when a “hindrance” prevents the third party from asserting its
own rights. See, e.g., Sessions v. Morales-Santana, 137 S. Ct. 1678, 1689 (2017). Plaintiffs do not dispute
that if this Court holds that Citizen Children Plaintiffs can vindicate their own rights, Parent
Plaintiffs’ claim may be subject to dismissal. But it cannot be, as Defendants urge, that no party can
challenge the discriminatory statute at issue.
IV. This Court Has Jurisdiction Over Plaintiffs’ Claims
        Injunctive and Declaratory Relief. This Court has jurisdiction over Citizen Children
Plaintiffs’ claim for injunctive and declaratory relief under 28 U.S.C. § 1331 because it arises under
the Constitution. Defendants argue that § 1331 does not waive sovereign immunity “against the
United States.” Defs.’ Ltr. at 3. But this claim is brought only against Defendant Mnuchin, see
Compl. at 22, and, thus, presents a routine application of Ex Parte Young principles. See Armstrong v.
Exceptional Child Ctr., 575 U.S. 320, 327 (2015).
        Defendants further argue that there is no jurisdiction because Citizen Children Plaintiffs
must raise their claims in a tax refund suit after exhausting administrative remedies. As relevant here,
the refund statute provides a cause of action for the “recovery of any internal revenue tax alleged to
have been erroneously or illegally assessed or collected.” 26 U.S.C. § 7422(a). In recent cases,
Defendants have argued that this language should be “construed narrowly.” Br. of Appellant 24, 41,
Bank of America v. United States, No. 19-2357 (Fed. Cir. Nov. 4, 2019); see also Pfizer Inc. v. United States,
939 F.3d 173, 179 (2d Cir. 2019) (accepting Defendants’ argument). And examining this text—a step
Defendants now conveniently skip—demonstrates that it does not govern here.
         First, this suit does not seek the recovery of anything wrongfully “assessed.” “The term
‘assessment’ involves a ‘recording’ of the amount the taxpayer owes the Government.” Hibbs v.
Winn, 542 U.S. 88, 100 (2004). It “serves as the trigger for levy and collection efforts.” Id. at 102.
Plaintiffs do not contend that the IRS improperly assessed Parent Plaintiffs’ tax liability. Second,
Plaintiffs do not complain of taxes wrongfully “collected.” This is not a case where the disfavored




  600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
          Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 5 of 6                                   5




class has been taxed at a higher rate or made payments under an illegal tax, but one where that class
has been denied assistance disbursed to others similarly situated. Third, even if this case did concern
taxes illegally “assessed” or “collected,” a refund action still would not be an available vehicle for
Citizen Children Plaintiffs to vindicate their rights: they do not seek the “recovery” of anything that they
have paid. Rather, their claim is for equal treatment by means of injunctive and declaratory relief.
“Section 7422(a) does not allow for prospective relief. Instead, it bars [absent exhaustion] suit for
the recovery of any internal revenue tax alleged to have been erroneously or illegally assessed or
collected.” King v. Burwell, 759 F.3d 358, 366-67 (4th Cir. 2014) (emphasis in original), aff’d 135 S. Ct.
2480 (2015).
            Importantly, forcing Plaintiffs into a refund action to obtain the EIP they are due based on
their 2019 returns would do nothing to further § 7422’s purposes. Along with a prohibition on
injunctions against the “assessment or collection” of taxes prior to the payment of taxes, see 26
U.S.C. § 7421—which Defendants notably do not invoke—post-payment refund actions under
§ 7422 exist to ensure the orderly collection of revenue owed and to provide the IRS with an
opportunity to administratively determine whether a taxpayer has overpaid a tax liability. But as
Defendants previously explained in addressing the materially identical provisions of the 2008
stimulus package, “[t]he stimulus payment . . . is not really a refund of an overpayment at all. In truth
it is . . . a statutory windfall.” Amicus Br. of United States 5, In re Smith, No. 08-1664 (Bankr. S.D
Ind. Aug. 6, 2008). This reflects Congress’s goal of providing immediate financial assistance; forcing
a refund suit undermines that aim while doing nothing to advance § 7422’s revenue-collection focus.
        Damages. Both sets of Plaintiffs also have properly asserted claims for damages directly
under the CARES Act. The Little Tucker Act is a jurisdictional statute that “waives sovereign
immunity protection and authorizes monetary claims ‘founded either upon the Constitution, or any
Act of Congress.’” South Carolina v. United States, 221 F. Supp. 3d 684, 693 (D.S.C. 2016) (quoting 28
U.S.C. § 1346(a)(2)). A statute authorizes monetary claims if it is “money-mandating,” that is, if the
statute “can fairly be interpreted as mandating compensation for damages sustained as a result of a
breach of the duties [it] impose[s].” United States v. Mitchell, 463 U.S. 206, 219 (1983). When a money-
mandating provision violates a plaintiff’s equal protection rights, courts read the provision “in light
of the Fifth Amendment.” E.g., Gentry v. United States, 546 F.2d 343, 348 (Ct. Cl. 1976) (claim for
annuity benefit that was denied due to illegitimacy).
           Defendants’ sole argument that § 6428 is not money-mandating is that it is a “tax statute.”
Defs.’ Ltr. at 4. They provide no citation for the assertion that tax statutes cannot be money-
mandating, and have recently (successfully) argued the opposite. See Pfizer Inc., 939 F.3d at 176; see
also, e.g., New York & Presb. Hosp. v. United States, 881 F.3d 877, 882 (Fed. Cir. 2018) (provision that
“mandates the Government to reimburse FICA taxes paid by an employer” is money-mandating).
To be sure, “the [Little] Tucker Act is displaced when a law assertedly imposing monetary liability on
the United States contains its own judicial remedies.” Maine Cmty. Health Options v. United States, 140
S. Ct. 1308, 1329 (2020). But neither the CARES Act nor refund actions, as explained above, afford
a separate remedy for EIPs denied this year.
                                                   ***
        Defendants provide no valid grounds for dismissal. To the extent the Court would like
further briefing on any issue presented herein, Plaintiffs respectfully request that it be incorporated
into summary judgment briefing.




  600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
       Case 8:20-cv-01148-PWG Document 33 Filed 05/29/20 Page 6 of 6                           6




                                          Respectfully submitted,
                                          /s/ Jonathan L. Backer
                                          Jonathan L. Backer (D. Md. 20000)
                                          Robert D. Friedman*
                                          Amy L. Marshak*
                                          Mary B. McCord*
                                          INSTITUTE FOR CONSTITUTIONAL
                                           ADVOCACY AND PROTECTION
                                          Georgetown University Law Center
                                          600 New Jersey Ave., N.W.
                                          Washington, D.C. 20001
                                          (202) 662-9835
                                          jb2845@georgetown.edu

                                          Leslie Book*
                                          Villanova University
                                          Charles Widger School of Law
                                          299 N. Spring Mill Rd.
                                          Villanova, PA 19085
                                          (610)519-6416
                                          book@law.villanova.edu

                                          Attorneys for Plaintiffs

                                          *Admitted pro hac vice




600 New Jersey Avenue NW, Washington, D.C. 20001 | (202) 662-9042 | reachICAP@georgetown.edu
